Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant’s election Group I, claims 1-10 and 17-20. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2021. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2020, and 04/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase. (WO2018/084292).
	As to independent claim 1, Yanase teaches a motor assembly configured to rotate a rotational shaft (133) about a central axis by providing a drive force to the rotational shaft (133), the motor assembly comprising: a cylinder block (120) in which a 
at least one fastening member (166) configured to fasten the stator (142) and the cylinder block (120) to each other such that the stator (142) is supported by the cylinder block (120) as shown in figure 1.

    PNG
    media_image1.png
    912
    1102
    media_image1.png
    Greyscale

As to claims 2/1, and 18/17, Yanase teaches wherein the cylinder block (120) comprises: a first block body (see annotated figure 1) ; a second block body (see annotated figure 1) configured to be penetrated by the rotational shaft (133) at a lower portion of the first block body (see annotated figure 1); and a third block body (see annotated figure 1)  configured to be penetrated by the rotational shaft (133) at a lower portion of the second block body (see annotated figure 1), and to have a cross-sectional thickness smaller than a cross-sectional thickness of the second block body (see annotated figure 1), wherein the stator (142) is penetratingly coupled to an outer circumferential surface of the third block body (see annotated figure 1) a shown in figure 1.
As to claim 3/2, Yanase teaches wherein an upper surface of the stator (142) corresponds to a lower surface of the second block body (see annotated figure 1) such that the upper surface of the stator (142) is in contact with the lower surface of the second block body (see annotated figure 1) as shown in figure 1.
As to claim 4/3, Yanase teaches wherein the at least one fastening member (166) fastens the second block body (see annotated figure 1) and the stator (142) to each other as shown in figure 1.
As to claim 5/4, Yanase teaches wherein at least one fastening hole (164) is formed in the second block body (see annotated figure 1) along a longitudinal direction, and wherein the at least one fastening member (166) penetrates the stator (142) from a bottom of the stator (142) in an upward direction, and an upper end of the at least one fastening member (166) is inserted into the at least one fastening hole (164) as shown in figure 1.
As to claim 7/5, Yanase teaches wherein a screw groove (paragraph [0058]) is formed on an inner circumferential surface of the at least one fastening hole (164), and wherein the at least one fastening member (166) comprises a bolt having a screw thread, corresponding to the screw groove (paragraph [0058]), formed on an outer circumferential surface of the at least one fastening hole (164) as shown in figure 1 and paragraph [0058].
As to claim 9/7, and 20/17, Yanase teaches wherein a fastening groove (see paragraph [0058]) corresponding to the head (168) of the bolt (166) is formed on a lower surface of the stator (142), and the head (168) of the bolt (166) is seated in the fastening groove as shown in figure 1 and Paragraph [0058]).
As to claim 10/1, Yanase teaches wherein the at least one fastening member (166) comprises a plurality of fastening members (see paragraph [0058]) symmetrically disposed in a plane on the stator (142) as shown in figures 1, 2 and Paragraph [0058]).
As to independent claim 17, Yanase teaches a motor assembly configured to rotate a rotational shaft (133) about a central axis by providing a drive force to the rotational shaft (133), the motor assembly comprising: a cylinder block (120) in which a bore (128) is formed configured to receive the rotational shaft (133) extended therethrough; a stator (142) coupled to the cylinder block (120); a rotor (140) installed at an outer circumferential surface of the stator (142) so as to be rotated by the stator (142), and coupled to the rotational shaft (133) so as to rotate together with the rotational shaft (133); and at least one fastening bolt (166) configured to fasten the stator (142) and the cylinder block (120) to each other such that the stator (142) is supported by the cylinder block (120) as shown in figure 1.

As to claim 19/18, Yanase teaches wherein an upper surface of the stator (142) corresponds to a lower surface of the second block body (see annotated figure 1) such that the upper surface of the stator (142) is in contact with the lower surface of the second block body (see annotated figure 1), wherein at least one fastening hole (164) is formed in the second block body (see annotated figure 1)along a longitudinal direction, and wherein the at least one fastening bolt (166) penetrates the stator (142) from a bottom of the stator (142) in an upward direction, and an upper end of the at least one fastening bolt (166)  is inserted into the at least one fastening hole (164) as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase (WO2018/084292) as applied in claim 5 above, and further in view of Kawano (US PG Pub 2018/0216609).
As to claim 6/5, Yanase teaches the claimed limitation as discussed above except wherein a length of the at least one fastening member is shorter than a sum of a thickness of the stator and a depth of the fastening hole.
	However Kawano teaches wherein a length of the at least one fastening member (131) is shorter than a sum of a thickness of the stator (129) and a depth of the 

    PNG
    media_image2.png
    613
    727
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yanase by using a length of the at least one fastening member is shorter than a sum of a thickness of the stator and a depth of the fastening hole, as taught by Kawano, to provide an installation structure of the motor with respect to the cylinder block may be simplified and the assembly made easier.
(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanase. (WO2018/084292) as applied in claim 7 above, and further in view of Miura (US PG Pub 2019/0229576).
As to claim 8/7, Yanase teaches the claimed limitation as discussed above except wherein the at least one fastening member further comprises a washer interposed between a head of the bolt and a lower surface of the stator.
	However Miura teaches the at least one fastening member (30) further comprises a washer (72) interposed between a head (30b) of the bolt (30) and a lower surface of the stator (24) as shown in figure 5, for the advantageous benefit of providing a rotary electric machine and a stator in which generation of noise is suppressed in addition to achieving a simplified configuration
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yanase by using at least one fastening member further comprises a washer interposed between a head of the bolt and a lower surface of the stator, as taught by Miura, to provide a rotary electric machine and a stator in which generation of noise is suppressed in addition to achieving a simplified configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	September 29, 2021